Title: James Mease to Thomas Jefferson, 1 October 1815
From: Mease, James
To: Jefferson, Thomas


          
            Dear Sir
             Philadelphia Oct: 1: 1815.
          
          I wish to preserve an account of the various medals which were struck by order of Congress during the War of the revolution and have been able to see and describe, those for the evacuation of Boston.—Burgoyne’s Capture;—Battle of Eutaw:  Do Cowpens presented to General Morgan.—Do to Col: Howard on the same occasion.—The one presented to Col: Washington for his gallantry at the same battle: Those presented to Colo: Fleury for his bravery in the Storming West Point, and to Paul Jones for capturing the Serapis, I have not seen. one was also struck on the declaration of Independence, and another on the Capture of Andrei:—but I have not Seen them.
          
          If you have any of the medals which I have not met with, and will favour me with a description of them, I shall esteem myself much indebted to you.—I would not trouble you, was my own gratification concerned, but I wish to present the account to the historical Society of New York—.
          I rejoice to find that you continue to enjoy good health.—May it long Continue.
          
            Accept the assurances of my Sincere respect.—
            James Mease
          
        